LEARNED, P. J.:
We think that the decisions of the Court of Appeals have settled the questions presented in favor of the defendant. It is undoubtedly true, as urged by the plaintiff, that a judgment is a contract of the highest kind. (Taylor v. Root, 4 Keyes, 344.) So if the corporation, in consideration of the alleged damages, had given to the plaintiff’s testator a note, that note would have been a contract. But the case of Miller v. White (50 N. Y., 137), was an action against trustees under this act. At the Circuit the court held the judgment-roll against the corporation conclusive evidence against the trustees. The Court of Appeals reversed the judgment, and the opinion declares that the judgment-roll was not even prima facie evidence against them. As the case was sent back for a new trial, and as all the judges concurred, we must understand that this remark was not obiter, but was laid down for the guidance of the court below. In Whitney Arms Co. v. Barlow (63 N. Y., 62), it was again stated: “ The facts upon which the debt is founded must be proved. The naked admissions of the corporation, or judgment against the corporation, ai’e not evidence against the testator.” Again: “When facts are proved *68which would establish the existence of a debt against the corporation, the liability of the trustees follows upon the proof of the other facts,” etc.
In the present case the proof is that a boiler, operated by the corporation, exploded in February, 1864, and injured the plaintiff’s property; and that the plaintiff afterwards, in April, 1867, recovered a judgment against the corporation for the damages. The plaintiffs then did not prove, in the present action, the amount of their damages, or that the explosion was due to the negligence of the corporation; and if the judgment is not evidence against these trustees, then there was no proof even of a liability on the part of the corporation. But, again, the statute says “that the trustees in certain cases shall be liable for all the debts of the company then existing, and for all that shall be contracted,” etc. (Laws, 1848, ch. 40, § 12.) A liability for a tort is not a debt under a statute which is to be construed strictly. It is not contracted; for it does not grow out of contract. The cases in other States cited to support the contrary view were actions on contracts. (Mill Dam v. Hovey, 21 Pick., 455; Haynes v. Brown, 36 N. H., 545.) The whole object of the statute is to protect persons voluntarily dealing with the corporation and trusting its credit; not to protect those injured by a mere tort.
The judgment should be affirmed, with costs.
Present — Learned. P. J., Boardman and'Westbrook, JJ.
Judgment affirmed, with costs.